Name: Commission Regulation (EC) No 682/1999 of 29 March 1999 amending Regulation (EC) No 2106/98 laying down special measures derogating from Regulations (EEC) No 3665/87 and (EEC) No 3719/88 as regards beef and veal
 Type: Regulation
 Subject Matter: animal product;  trade;  cooperation policy;  trade policy
 Date Published: nan

 Avis juridique important|31999R0682Commission Regulation (EC) No 682/1999 of 29 March 1999 amending Regulation (EC) No 2106/98 laying down special measures derogating from Regulations (EEC) No 3665/87 and (EEC) No 3719/88 as regards beef and veal Official Journal L 086 , 30/03/1999 P. 0003 - 0003COMMISSION REGULATION (EC) No 682/1999 of 29 March 1999 amending Regulation (EC) No 2106/98 laying down special measures derogating from Regulations (EEC) No 3665/87 and (EEC) No 3719/88 as regards beef and vealTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organisation of the market in beef and veal (1), as last amended by Regulation (EC) No 1633/98 (2), and in particular Articles 13(12) and 25 thereof,Whereas Commission Regulation (EEC) No 1964/82 (3), as last amended by Regulation (EC) No 2469/97 (4), lays down the conditions under which special export refunds are granted for some types of boned beef;Whereas Commission Regulation (EC) No 2106/98 (5), as last amended by Regulation (EC) No 2790/98 (6), introduces special measures for regularising certain export transactions in the wake of the problems arising on the market in Russia since the second half of August 1998;Whereas Regulation (EC) No 2790/98 allows in particular certain customs formalities already under way to be cancelled; whereas, to clarify matters, it should be specified that this option also applies to boned beef produced pursuant to Regulation (EEC) No 1964/82 and exported in part;Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal,HAS ADOPTED THIS REGULATION:Article 1 The following Article 2(3) is added to Regulation (EC) No 2106/98:'3. Notwithstanding Article 6(1) of Commission Regulation (EEC) No 1964/82 (*), should the total quantity of boned meat not have been exported by 29 August 1998, paragraph 2 shall apply and the special refund shall be forfeit for the quantities declared to have been exported and released for consumption in a third country.(*) OJ L 212, 21.7.1982, p. 48.`Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 29 March 1999.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 148, 28. 6. 1968, p. 24.(2) OJ L 210, 28. 7. 1998, p. 17.(3) OJ L 212, 21. 7. 1982, p. 48.(4) OJ L 341, 12. 12. 1997, p. 8.(5) OJ L 267, 2. 10. 1998, p. 5.(6) OJ L 347, 23. 12. 1998, p. 34.